Title: To James Madison from St. George Tucker, 5 September 1801 (Abstract)
From: Tucker, St. George
To: Madison, James


5 September 1801, Northumberland Court House. Writes on behalf of Dr. Barraud of Norfolk, who has received word that arrangements are being made “to place a navy Surgeon and mate at the head of the marine hospital at that port” and that “his services will not be required” after 1 Oct.
 

   RC (DLC). 3 pp.


   In June 1801 naval surgeon George Balfour had offered to work at the Norfolk hospital with neither an assistant nor extra pay in order to preserve his rank. Since the annual salaries of Philip Barraud and his assistant totaled $1,400, the heads of the treasury and navy departments took the opportunity to realize the savings by dismissing Barraud and appointing Balfour in his place (Smith to Jefferson, 30 Sept. 1801, enclosing extracts from Dearborn to Gallatin, 20 June and 9 July 1801, Balfour to Gallatin, 27 July 1801, Gallatin to Robert Smith, 18 Aug. 1801, and Robert Smith to Balfour, 19 Aug. 1801 [DLC: Jefferson Papers]; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 1:315; see also JM to Gallatin, 12 Sept. 1801).

